DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornilovich et al (WO 2017/131758).
	Kornilovich et al disclose a fluid for a three-dimensional printer (paragraph 0055) that includes a co-solvent (paragraph 0063), a surfactant (paragraphs 0060-0061), a combination of sugar alcohols (paragraph 0066) and the balance water (paragraph 0068).  The combination of sugar alcohols can be maltitol (which has a ring structure) and linear sugar alcohols sorbitol and xylitol.  The co-solvent can be in the 1-7 wt % range (paragraph 0064).   The fluid can contain dyes (paragraphs 0056 and 0069).  The claims are directed to a fluid, its use as a shipping and handling fluid is considered intended use and not a patentable distinction for the fluid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornilovich et al (WO 2017/131758).
	Kornilovich et al is described above. With respect to the limitation of the thermal stability, the thermal stability would have been obvious to one of ordinary skill in the art because this is a property of the sugar alcohol and Kornilovich et al use the same sugar alcohols as applicants.  The reference indicates that the sugar alcohols may be less than 45 wt % (paragraph 0066).  The specific weight percentages of each sugar alcohol would have been obvious to one of ordinary skill in the art from routine experimentation of the combinations of sugar alcohols suggested. As to claim 5, the sugar alcohols being the only solids listed in the claim and the reference indicating that they may be present in an amount of less than 45 wt %, it would have been obvious to one of ordinary skill in the art that the sugar alcohols be less than 45 wt % because the sugar alcohols are the only solids listed in the claim and the reference indicating that they may be present in an amount of less than 45 wt %.  With respect to claim 6, since the same types of materials are used in the fluid of the reference then the reference fluid should possess the same characteristics.  As to claims 10-12, the fluid components are mixed together an place in a print head of a three-dimensional printer (paragraphs 0053 and 0087-0088).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornilovich et al (WO 2017/131758) in view of Kabalnov (2008/0087188).
Kornilovich et al indicate that the surfactant can be ZONYL, SURFONYL or TERGITOL in an amount of 0.2-1.5 wt % (paragraphs 0060-0061).  It would have been obvious to one of ordinary skill in the art.  Applicants’ specification (paragraph 0025) indicates that DOWFAX 8390 is alkyldiphenyloxide disulfonate.  It would have been obvious to one of ordinary skill in the art to use alkyldipenyloxide disulfonate  as the surfactant in place of ZONYL, SURFONYL, or TERGITOL in the fluid of Kornilovich et al because alkyldiphenyloxide disulfonate (DOWFAX 8390) can be substituted for such in printing fluid as evidenced by Kabalnov (paragraphs 0018-0020).

Allowable Subject Matter
Claims 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Shipping fluids for printheads are known in the art as evidenced by Curico et al (2011/0310181) and Voss et al (2017/0320328).  Kornilovich et al (WO 2017/131758) only disclose their fluid as a functional fluid.  There is no suggestion in the prior art to use the fluid of Kornilovich as a shipping fluid for a print head containing another functional fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farrugia et al (20160326390) and Kramer et al (2005/0080191) show using alkydiphenyloxide disulfonate in printing fluid.  Doumaux et al (2019/0241756) teaches use of a shipping fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754